Case 3:21-cv-00142-DWD Document 30 Filed 03/05/21 Page1of3 Page ID #234

 

Me Meat ot al _
ie (ase No S 3:21 cy-oo (42 -Dw)
WatSon et al

po

 

 

ot ion To proceed Com Py laint
Now Comes plaintiff tie: Myers informing this
Honorable Ea that 1 want iB Continue G0 tO
Porty bo lhis Case. ). hase Miuries Consistant
_ saint, Cloums in the Complaint. Elenco. of
Similar complain ts by phe wlele submitted
QS evidence with Dis orig inad filing of this
Cases Please Mov & this Cast. fae with ym. @
OS Gs Dlaintiff .

 

 

 

 

 

 

 

 

 

 
['?y/ | aba |

ag 22 \ Dis 5
any 4005S'W OS). |

\J /?| 4400 D4 PUES] S ()

Ww
©
N
ae
a
o
>)
O
oO
o
—
°o
N
o
i>)
O
oO
Sal
N
—
Lo
O
—
©
OQ
a)
2
ns
OQ
o
~
Cc
o
=
=)
oO
o
a
=
a
N
+
a
OQ
Oo
>
fe
ao
N
o
o

O2Z2C9 IL nrayag
FOAts arg y4@(¥ Og)
4099 bh - IS )oary7W 24 A4SLYD

 
Case 3:21-cv-00142-DWD Document 30 Filed 03/05/21 Page 30f3 Page ID #236

 
